01/10/2022



                                                                                           Case Number: DA 21-0637




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0637

VERNON HOVEN,

            Plaintiff and Appellant,

      v.                                                       SECOND
                                                     ORDER OF MEDIATOR APPOINTMENT
DANIEL WADDELL,

            Defendant and Appellee.

        Michael San Souci, the mediator previously appointed in this matter, has
informed this office that he must decline the appointment.
        ACCORDINGLY, the appointment of Mr. San Souci is rescinded, and: IT IS
ORDERED THAT ANNA M. WILLIAMS, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this 10th day of January, 2022.

                                                          ___________________________
                                                                      Bowen Greenwood,
                                                               Clerk of the Supreme Court


c:     Michael F. McGuiness, Stephen C. Pohl, Anna M. Williams